Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art discloses spray drying spherical silicon particles in combination with graphitic carbon and carbon to form graphite particles having spherical silicon particles located between planes of the graphite.  The prior art, however, does not disclose such a structure where the silicon is a fiber.  See., e.g., “Electrospray synthesis of nano-Si encapsulated in graphite/carbon microplates as robust anodes for high performance lithium ion batteries” by Liu et al., in Sustainable Energy and Fules, vol. 2, no. 3, page 679, published January 1, 2018, cited in Applicant’s IDS filing of January 24, 2021.  Moreover, Applicant’s disclosure notes that the fibrous shape of the silicon particles are critical to the present invention, because they prevent the silicon from easily eluting from the graphite particles, as happens for non-fibrous silicon particles.  Accordingly, despite the only difference between the instant claims and the prior art being the shape of the silicon particles, this difference in shape is considered non-obvious since the shape is critical to the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727